Citation Nr: 1529865	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess to 10 percent for lumbar strain with degenerative changes at L4-L5.

2.  Entitlement to an initial evaluation in excess of 10 percent for right patellofemoral syndrome with osteoarthritis.

3.  Entitlement to an evaluation in excess of 10 percent for left patellofemoral syndrome with osteoarthritis.

4.  Entitlement to an initial evaluation in excess of 70 percent for schizoaffective disorder.

5.  Entitlement to an effective date earlier than December 7, 2010, for the grant of a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  In correspondence dated in June 2015, following certification of the appeal and prior to promulgation of a decision, the Veteran withdrew his appeal with regard to the issues of (1) entitlement to an initial evaluation in excess to 10 percent for lumbar strain with degenerative changes at L4-L5; (2) an initial evaluation in excess of 10 percent for right patellofemoral syndrome with mild osteoarthritis; and (3) an evaluation in excess of 10 percent for left patellofemoral syndrome with mild osteoarthritis.  

2.  A rating decision dated in November 2010 granted entitlement to service connection for schizoaffective disorder and assigned a 70 percent evaluation effective from July 9, 2009; correspondence received by the Board in December 2010 contained new and material evidence related to the severity of the Veteran's psychiatric symptoms, so as to warrant reconsideration of the initial rating assigned.

3.  The Veteran's service-connected schizoaffective disorder results in total occupational and social impairment effective from July 9, 2009.  

4.  At no time from July 9, 2009 through December 6, 2010 was the schedular rating for service-connected disability rated less than total, nor did the Veteran have service-connected disabilities ratable at 60 percent or more, independent of service-connected schizoaffective disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) entitlement to an initial evaluation in excess to 10 percent for lumbar strain with degenerative changes at L4-L5; (2) an initial evaluation in excess of 10 percent for right patellofemoral syndrome with osteoarthritis; and (3) an evaluation in excess of 10 percent for left patellofemoral syndrome with osteoarthritis, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The November 2010 rating decision was not final at the time of the Veteran's December 2010 submission of new and material evidence.  38 C.F.R. § 3.156(b).

3.  The criteria for an initial rating of 100 percent for schizoaffective disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  Entitlement to an effective date earlier than December 7, 2010 for a grant of TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2014); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, as discussed in further detail below, the Board is granting in full the issue of entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder, and the issue of entitlement to an effective date earlier than December 7, 2010 for the award of a TDIU is rendered moot.  Thus, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed.

II.  Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

In this case, following certification of the appeal to the Board and prior to the promulgation of a decision, the Veteran indicated in correspondence dated in June 2015 that he wished to withdraw his appeal with regard to the issues of (1) entitlement to an initial evaluation in excess to 10 percent for lumbar strain with degenerative changes at L4-L5; (2) an initial evaluation in excess of 10 percent for right patellofemoral syndrome with osteoarthritis; and (3) an evaluation in excess of 10 percent for left patellofemoral syndrome with osteoarthritis.  As such, the criteria have been met for withdrawal of the Veteran's appeal as to these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with regard to these issues, and they are dismissed.  

III.  Entitlement to an Initial Evaluation in Excess of 70 Percent for Schizoaffective Disorder or Entitlement to a TDIU Effective prior to December 7, 2010

With respect to his remaining claims, the Veteran has requested a specific outcome: an effective date of June 9, 2009, for a total rating for his service-connected schizoaffective disorder (either a 100 percent schedular evaluation for the schizoaffective disorder, or the current 70 percent for schizoaffective disorder in addition to the grant of TDIU).  

The Veteran's initial claim of entitlement to service connection for a "nervous condition" was received by VA on February 22, 2005.  Entitlement to service connection for schizoaffective disorder was denied in a September 2005 rating decision.  The Veteran did not initiate an appeal of this decision nor did he submit any new and material evidence within one year of this decision.  The September 2005 rating decision thus became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2014). 

The Veteran filed a claim to reopen the previously denied claim for a nervous condition in correspondence received by VA on July 9, 2009.  In a November 2010 rating decision, service connection for schizoaffective disorder was granted with an evaluation of 70 percent effective July 9, 2009, the date of the Veteran's claim to reopen his previously denied service connection claim.  

On December 7, 2010, the Veteran submitted an application for increased compensation based on unemployability.  He specifically indicated that his service-connected schizoaffective disorder prevented him from securing or following a substantially gainful occupation, and submitted correspondence dated in November 2010 in which his VA physician opined that he was significantly impaired and symptomatic from his psychiatric illness and was "unquestionably fully and permanently unemployable based on this."  The RO construed this evidence as a new claim for entitlement to a TDIU rather than new and material evidence received within one year after the date of mailing of the November 2010 rating decision.  As such, in a December 2013 rating decision, the RO granted entitlement to TDIU effective December 7, 2010, which it indicated was the date of the Veteran's application for a TDIU.  

A regional office decision becomes final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, and prevents an initial determination from becoming final.  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In this case, considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's submission of his VA physician's correspondence in December 2010, one month after the November 2010 rating decision which granted entitlement to service connection for schizoaffective disorder and assigned a 70 percent evaluation, constituted new and material evidence received within one year after the date of mailing of the November 2010 RO decision.  This correspondence was new as it had never before been considered by the RO, and was material in that it described the severity of the Veteran's psychiatric symptoms and provided an opinion that these symptoms rendered him unable to obtain gainful employment.  As such, the Board finds that the November 2010 rating decision never became final based on the submission of the VA physician's correspondence in December 2010 which warranted reconsideration of the initial rating assignment, to include entitlement to a TDIU.  See 38 U.S.C.A. § 7105, 38 C.F.R. § 3.156(b) (2014); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As such, the Board must first determine whether the Veteran is entitled to an initial evaluation in excess of 70 percent for his service-connected schizoaffective disorder.  The Board emphasizes that the Agency of Original Jurisdiction (AOJ) has already adjudicated this issue in its December 2013 statement of the case; therefore, the Board may assert jurisdiction over it.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  The Board emphasizes that pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, the Veteran's service-connected schizoaffective disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9211.  Under this code, the current 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

The next higher 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected schizoaffective disorder is rated as 70 percent.  Therefore, to warrant a higher disability rating, the evidence must show total occupational and social impairment due to his psychiatric symptomatology.

As discussed above, in correspondence dated in November 2010 and received by VA in December 2010, the Veteran's VA physician opined that, "Despite psychopharmacologic intervention, [the Veteran] has remained significantly impaired and symptomatic from his psychiatric illness, and in my clinical opinion, is unquestionably fully and permanently unemployable based on this."  

VA treatment records from this period confirm that the Veteran experienced auditory hallucinations and active suicidal ideation, with both plan and intent.  The Veteran was assessed as high risk.  In a June 2009 correspondence, his VA physician indicated that the Veteran's psychiatric symptomatology has been characterized by periods of depression with anhedonia, reduced concentration, sad mood and hopelessness, periods of markedly heightened irritability, paranoid ideation, and auditory hallucinations.

The Veteran was provided with a VA mental disorders examination in September 2010, at which time the examiner opined that, "The veteran's specific symptoms of schizoaffective disorder are a history of major depressive episodes and a history of manic episodes as well as auditory or visual hallucinations and paranoid delusions.  These symptoms are chronic and severe and render him totally and permanently disabled."  The Veteran was provided with a subsequent VA mental disorders examination in April 2012, at which time the examiner indicated that the Veteran's psychiatric symptomatology remained unchanged since 18 months prior.

The Board finds the evidence demonstrates that the Veteran's schizoaffective disorder resulted in total occupational and social impairment, due to such symptoms as persistent hallucinations and persistent danger of hurting himself or others.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9211.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms which produced functional impairment "like or similar to" the schedular rating criteria of total occupational and social impairment.  See Mauerhan, 16 Vet. App. 436.  Significantly, the Board notes that clinicians have assigned Global Assessment of Functioning (GAF) scores of 40 during the period on appeal, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for an initial disability rating of 100 percent from July 9, 2009, the date of the Veteran's reopened claim and the award of service connection.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211; see Hart, 21 Vet. App. 505.

Resolving doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 100 percent for schizoaffective disorder have been met from July 9, 2009.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As this is the precise outcome for which the Veteran and his representative sought in his June 2015 Appellant's Brief, this decision is considered a full grant of the benefit sought on appeal with respect to this issue.


With respect to the issue of entitlement to an effective date earlier than December 7, 2010 for the award of a TDIU, the Board again notes that, pursuant to Rice, the period for consideration is deemed to stem from the notice of disagreement as to the initial rating assigned for the service-connected schizoaffective disorder, effective from July 9, 2009, rather than an independent claim received on December 7, 2010.  With consideration of the Board decision above, effective from July 9, 2009, service connection has been established for: schizoaffective disorder, rated 100 percent; lumbar strain with degenerative changes at L4-L5, rated 10 percent; right patellofemoral syndrome with osteoarthritis, rated 10 percent; and left patellofemoral syndrome with osteoarthritis, rated 10 percent.  As such, the issue of entitlement to a TDIU prior to December 7, 2010, with consideration of service-connected schizoaffective disorder rated 100 percent, is rendered moot.  Pursuant to the provisions of 38 C.F.R. § 4.16, governing the award of a TDIU, a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  If a veteran is unemployable due solely to service-connected disabilities, but does not meet the schedular criteria of 38 C.F.R. § 4.16(a), the TDIU claim should be submitted to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis. 3 8 C.F.R. § 4.16(b). When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.  At no time from July 9, 2009 through December 6, 2010 did the Veteran have a less than total schedular rating, as warranted by 38 C.F.R. § 4.16.  

Additionally, at no time during the period from July 9, 2009 through December 6, 2010 has the Veteran been shown to have service-connected disabilities, in addition to the service-connected schizoaffective disorder, independently ratable at 60 percent or more, so as to warrant special monthly compensation under 38 U.S.C. § 1114(s).  Independent of the service-connected schizoaffective disorder, the combined rating for the service-connected disabilities was 30 percent.

In view of the foregoing, the issue of entitlement to an effective date earlier than December 7, 2010 for an award of a TDIU is rendered moot by operation of law.


ORDER

The appeal as to entitlement to an initial evaluation in excess to 10 percent for lumbar strain with degenerative changes at L4-L5 is dismissed.  

The appeal as to entitlement to an initial evaluation in excess of 10 percent for right patellofemoral syndrome with osteoarthritis is dismissed.  

The appeal as to entitlement to an evaluation in excess of 10 percent for left patellofemoral syndrome with osteoarthritis is dismissed.

Entitlement to a 100 percent schedular evaluation for schizoaffective disorder from July 9, 2009, is granted.

Entitlement to an effective date prior to December 7, 2010 for an award of a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


